Filed 11/12/20 Tatum v. Cusson CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


  CHANNING TATUM,                                                  B300543

            Plaintiff and Respondent,                              (Los Angeles County
                                                                   Super. Ct. No.
            v.                                                     19STRO04423)

  CHANTAL CUSSON,

            Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
 Angeles County, Helen Zukin, Judge. Affirmed.
      Chantal Cusson, in pro. per., for Defendant and
 Appellant.
      Tarlow & Berk, Blair Berk, for Plaintiff and
 Respondent.
                __________________________
      Appellant Chantal Cusson, representing herself,
appeals a civil harassment restraining order that prevents
her from contacting or coming within 100 yards of
Respondent Channing Tatum and his immediate family.
Cusson seeks modification of the restraining order on the
ground that the terms have prevented her from pursuing
employment opportunities. We conclude that Cusson has
not identified any error by the trial court, and we find no
abuse of discretion by the trial court in issuing the
restraining order or in crafting its terms. We further note
that this appeal is not the proper procedure for the remedy
of modification that Cusson seeks. Therefore, we affirm.

     FACTS AND PROCEDURAL BACKGROUND

      The facts underlying the restraining order are largely
uncontested. Tatum lives in a private, gated community in
Los Angeles. Cusson appeared uninvited at Tatum’s home
on three occasions between November 2018 and June 2019.
On November 9, 2018, Cusson came to the home, rang the
doorbell, and refused to leave the premises over the course of
five hours. Cusson departed only after Tatum’s personal
assistant called the police. Cusson returned late at night
two days later to hand-deliver a letter containing
unsubstantiated claims of a personal relationship between
herself and Tatum. On June 24, 2019, Tatum’s assistant
received information that Cusson was seen inside the home,
which was undergoing renovations at the time; the assistant




                              2
arrived to find Cusson had broken into the home and had
been living there secretly for 10 days. The assistant called
911 and police arrived to arrest Cusson for trespassing.
      Tatum requested, and the court below granted, a
temporary restraining order against Cusson on July 2, 2019.
On July 23, 2019, the court held an evidentiary hearing at
which Cusson did not appear; after finding service on Cusson
to be valid, the trial court received evidence and argument
and issued a five-year civil harassment restraining order.
The order prohibits Cusson from harassing, contacting, or
coming within 100 yards of Respondent’s person, home, and
workplace, and extends those protections to members of
Respondent’s immediate family. The trial court’s written
Civil Harassment Restraining Order After Hearing is issued
on a standard, mandatory Judicial Council of California form
(Form CH-130) for cases brought under Code of Civil
Procedure section 527.6. The order contains only personal
conduct orders and stay away orders that are set forth on the
pre-printed form, and no additional restrictions or
customized orders. The restraining order expires on July 23,
2024.
      Cusson filed a notice of appeal from the July 23, 2019
order on September 6, 2020.




                             3
                        DISCUSSION

No Error Raised

        A civil harassment restraining order can issue when a
person suffers harassment in the form of a “knowing and
willful course of conduct directed at a specific person that
seriously alarms, annoys, or harasses the person, and that
serves no legitimate purpose.” (Code Civ. Proc., § 527.6,
subd. (b)(3).) We review the trial court’s issuance of a civil
harassment restraining order for abuse of discretion. (Parisi
v. Mazzaferro (2016) 5 Cal.App.5th 1219, 1226.) We review
the factual findings necessary to support the restraining
order for substantial evidence and “‘resolve all conflicts in
the evidence in favor of respondent, the prevailing party, and
indulge all legitimate and reasonable inferences in favor of
upholding the trial court’s findings.’ . . . [Citation.]” (Ibid.)
The presumption that the order of a lower court is presumed
correct on appeal is of “special significance when, as in the
present case, the appeal is based on the clerk’s transcript.
. . . ‘[We] must conclusively presume that the evidence is
ample to sustain the findings.’ . . . [Citations.]” (Ehrler v.
Ehrler (1981) 126 Cal.App.3d 147, 154.)
        Here, there is nothing to suggest the trial court abused
its discretion in issuing the civil harassment order on the
basis of Cusson’s pattern of unwanted contact and trespass.
Orders like the one at issue are routinely affirmed. (Harris
v. Stampolis (2016) 248 Cal.App.4th 484 [affirming




                               4
restraining order where respondent yelled at and made
threatening hand gestures towards appellant]; Brekke v.
Wills (2005) 125 Cal.App.4th 1400 [affirming restraining
order where respondent sent three profane and violent
letters to appellant].)
       Indeed, Cusson does not identify any error made by the
trial court in issuing the restraining order.1 The legal basis
of her appeal is unclear, as Cusson makes no citations to the
record and no cogent citations to authority. “[R]eview is
limited to issues which have been adequately raised and
briefed.” (Lewis v. County of Sacramento (2001) 93
Cal.App.4th 107, 116.) She has failed to meet her burden to
show the trial court committed reversible error. “Appealed
judgments and orders are presumed correct, and error must
be affirmatively shown.” (Hernandez v. California Hospital
Medical Center (2000) 78 Cal.App.4th 498, 502.) It is the
duty of the appealing party to demonstrate prejudicial error
on appeal. (Cal. Const., art. VI, § 13.) “[W]hile . . . appellant
is entitled to be heard upon every error which [she] deems it
[her] duty to raise as ground for reversal, the appellate court

     1  A party appearing in propria persona “is entitled to
the same, but not greater, consideration than other
litigants.” (Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638.)
“Accordingly, we may disregard factual contentions that are
not supported by citations to the record . . . . We may
disregard legal arguments that are not supported by
citations to legal authority . . . or are conclusory.” (Tanguilig
v. Valdez (2019) 36 Cal.App.5th 514, 520, citations and
fn. omitted.)




                                5
cannot be expected to search the record or prosecute an
independent inquiry for errors . . . . It will notice only those
errors pointed out in the brief, and all others may be deemed
waived or abandoned.” (Kelley v. Bailey (1961) 189
Cal.App.2d 728, 731.)
      Although we could stretch Cusson’s words to assume
she intended to argue that the restraining order is a
reversible “miscarriage of justice” because it is “vastly
overbroad,” she makes no citation to evidence in the record
demonstrating the overbreadth, no argument that any
particular restriction included in the form restraining order
is overbroad in general or as applied to her, and no citation
to legal authority to support that the trial court did anything
that could constitute reversible error. (City of Santa Maria
v. Adam (2012) 211 Cal.App.4th 266, 287 [this court
“disregard[s] conclusory arguments that are not supported
by pertinent legal authority or fail to disclose the reasoning
by which the appellant reached the conclusions [she] wants
us to adopt”].)

Remedy of Modification

     On appeal, Cusson requests this case be remanded for
modification of the restraining order in some unspecified
way, because she contends that, since the time it was
entered, the order has adversely impacted her ability to
work, resulting in her becoming homeless. We note that
Cusson does not offer a plausible connection between the




                               6
restraining order and her inability to pursue career
opportunities. We can only infer that Cusson believes her
career is disadvantaged because she is no longer able to hold
out Respondent as a patron of her work, or that she cannot
perform as an artist and entertainer if there is a possibility
that Respondent might attend one of her performances. The
record before us does not support these speculative claims.
      Moreover, an appeal is not the proper mechanism by
which to seek to modify the terms of a restraining order.
Rather, it is within the discretion of the trial court to modify
its order in connection with a motion or stipulation of the
parties on the basis of (1) a change in the facts, (2) a change
in the law, (3) the ends of justice, or (4) other grounds on a
case-by-case evaluation consistent with the reasons for
granting restraining orders and the statute’s purposes. (Yost
v. Forestiere (2020) 51 Cal.App.5th 509, 526; Code Civ. Proc.,
§ 527.6, subd. (j)(1).)




                               7
                        DISPOSITION

    The July 23, 2019 order is affirmed. Respondent
Channing Tatum is awarded his costs on appeal.



             MOOR, J.

We concur:




             RUBIN, P. J.




             KIM, J.




                             8